Title: To Thomas Jefferson from John Jay, 9 June 1788
From: Jay, John
To: Jefferson, Thomas


          
            
              Dr. Sir
            
            Office for foreign Affairs 9th. June 1788
          
          Since the Date of my last, Viz. the 16th. Ult: I have been honored with yours of the 13th. and 16th. March with the Papers which were enclosed with the last. They were immediately communicated to Congress, and the latter referred to a Committee, who not having as yet reported, it is not in my Power to say what Congress may probably think proper to do or order relative to the Subject of it.
          You will herewith receive two Letters from Congress to his most Christian Majesty, together with Copies of them for your Information. You will also find enclosed Copies, from No. 1 to 20 inclusive, of Papers respecting the Claims of Francis Cazeau; which it is deemed expedient to transmit in Consequence of the Information communicated in Mr. Shorts Letter to me of the 18th. March  last. Copies of an Act of Congress of the 2d. June Instant respecting de la Lande & Fynje, and of an Act of the 3d. Instant forming Kentucky into an independent State, will likewise be enclosed.
          By the Newspapers herewith sent you will perceive that South Carolina has adopted the proposed Constitution. The Convention of this State will convene on Tuesday at Poughkeepsie; and as this City and County has elected me one of their Deputies to it, I shall be absent from hence until it rises. There is Reason to believe that the Majority of this Convention are decidedly opposed to the Constitution, so that whether they will venture to reject it, or whether they will adjourn and postpone a Decision on it is uncertain.
          Accounts from Virginia and New Hampshire render it probable that those States will adopt it, and if so it may be presumed that North Carolina and even this State will follow the Example. Being exceedingly engaged in dispatching a Variety of Matters preparatory to my going out of Town, I must postpone the Pleasure of writing to Mr. Short by this Opportunity.
          With great and sincere Esteem and Regard, I am &c.
          
            
              John Jay
            
          
        